LEDERER, J.,
Plaintiffs filed interrogatories on defendants, Richard A. Bryant and Southeastern Pennsylvania Transportation Authority, all of which were objected to by said defendants. Plaintiffs then filed a motion to dismiss objections to interrogatories and motion for sanctions, which is the issue now before this court.
The basis for most of defendants’ objections is that plaintiffs’ interrogatories exceed 50 in number. Defendants claim that interrogatories which exceed 50, including subheading and sub-questions are presumed to be vexatious and harassing as held in Sejpner v. Molinda, 51 D. & C. 2d 491 (1970).
This court rejects such a rigid rule, and will determine on a case-by-case basis whether, under all the circumstances, interrogatories are so numerous as to be vexatious and harassing. The interrogatories in the instant case are not so numerous as to be vexatious and harassing.
Defendants do make specific objections to inter*255rogatories 1(c), 4, 5, 6, 7, 8 and 30. Plaintiffs have voluntarily withdrawn interrogatories 1(c) and 4.
Interrogatories 5, 6 and 7 must be answered by defendants, but only in regard to statements by the parties and witnesses at the scene of the accident.
Interrogatories 8 and 30 are proper and must be answered by defendants;
Defendants’ motion for sanctions against plaintiffs is not now properly before the court. Defendants’ motion for sanctions is an inappropriate pleading in an answer to plaintiffs’ motion to dismiss objections to interrogatories.
ORDER
And now, April 7,1975, upon consideration of the within motions, it is hereby ordered and decreed that:
1. Defendants’ objections to interrogatories of plaintiffs are hereby dismissed except as follows:
a. Interrogatories 1(c) and 4 have been withdrawn by plaintiffs and need not be answered by defendants;
b. The information requested in interrogatories 5, 6 and 7islimited to statements by the parties and witnesses at the scene of the accident.
2. Defendants’ answer said interrogatories of plaintiffs in accordance with paragraph 1 of this order within 30 days from date hereof or defendants shall be precluded from entering a defense to the claim of plaintiffs and shall not be permitted to introduce evidence at the time of trial.
3. Defendants’ motion for sanctions is hereby dismissed without prejudice to defendants to properly renew said motion in accordance with the rules of procedure.